Case 18-07562        Doc 27     Filed 10/15/18     Entered 10/15/18 09:38:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07562
         Marvelia A. Green

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/18/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07562             Doc 27   Filed 10/15/18    Entered 10/15/18 09:38:52             Desc           Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $1,400.00
           Less amount refunded to debtor                        $1,337.00

 NET RECEIPTS:                                                                                          $63.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $63.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $63.00

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted     Allowed         Paid           Paid
 Ars/Account Resolution Services   Unsecured         535.00           NA           NA            0.00         0.00
 Caine & Weiner                    Unsecured         121.00           NA           NA            0.00         0.00
 Capital One Bank                  Unsecured      1,411.00            NA           NA            0.00         0.00
 City of Chicago                   Unsecured         500.00           NA           NA            0.00         0.00
 ComEd                             Unsecured      1,358.00            NA           NA            0.00         0.00
 Comenity                          Unsecured         789.00           NA           NA            0.00         0.00
 Cook County Treasurer             Secured        8,002.00     10,007.28     10,007.28           0.00         0.00
 Credit First National Assoc       Unsecured      1,038.00            NA           NA            0.00         0.00
 Credit Management LP              Unsecured         232.00           NA           NA            0.00         0.00
 Dependon Collection Service       Unsecured         670.00           NA           NA            0.00         0.00
 Enhanced Recovery Corp.           Unsecured      2,066.00            NA           NA            0.00         0.00
 FEMA                              Unsecured     29,000.00            NA           NA            0.00         0.00
 FEMA                              Priority       3,201.00            NA           NA            0.00         0.00
 FEMA                              Unsecured     32,403.00            NA           NA            0.00         0.00
 First National Bank               Unsecured         300.00           NA           NA            0.00         0.00
 Honda Finance Exchange            Secured       15,700.00            NA     15,700.00           0.00         0.00
 Macy's                            Unsecured      1,960.00            NA           NA            0.00         0.00
 MTAG Cust/MGD-ILL, LLC            Secured        3,399.00            NA      3,399.00           0.00         0.00
 Municipal Collection Services     Unsecured         600.00           NA           NA            0.00         0.00
 National Recovery Agency          Unsecured          55.00           NA           NA            0.00         0.00
 PLS                               Unsecured         700.00           NA           NA            0.00         0.00
 RJM Acquisitions LLC              Unsecured          50.00           NA           NA            0.00         0.00
 Trident Assest Management         Unsecured          81.00           NA           NA            0.00         0.00
 Village of Dixmoor                Secured           325.00           NA        325.00           0.00         0.00
 WFNNB                             Unsecured         308.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07562        Doc 27      Filed 10/15/18     Entered 10/15/18 09:38:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $15,700.00               $0.00             $0.00
       All Other Secured                                 $13,731.28               $0.00             $0.00
 TOTAL SECURED:                                          $29,431.28               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $63.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $63.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
